DETAILED ACTION

Acknowledgements
The amendment filed on 02/01/2021 is acknowledged.
Claims 6, 10, 14 and 19 are cancelled per applicant filing on 02/1/2021.
Claims 1-5, 7-9, 11-13, 15-18 and 20 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
Response to Amendment/Arguments
Regarding the rejection of the claims under 35 U.S.C. 101, applicant submits the combination of features of amended claim 1 amount to "a meaningful limit" on the alleged judicial exception in order to achieve the solution described in the specification by citing paragraphs [0003] and [0030] of the specification. Examiner respectfully disagrees.
Specifically, the amended claims 1, 12 and 16 continue to recite “initiating… the first [ledger] of a first account, a first transaction; decrementing… a first exchangeable resource balance of the first account by a first quantity based on the first transaction; generating…based on the first transaction, an authenticatable message, wherein the authenticatable message comprises a sending [ledger] identifier field corresponding to the first [ledger], a sending account field corresponding to the first account, a receiving [ledger] identifier field corresponding to a second [ledger], a receiving account field corresponding to a second account, and a message content field corresponding to the first quantity, and wherein the authenticatable message further comprises (i) a first layer protocol that includes the sending [ledger] identifier field and that corresponds to a first authentication process of the first [ledger], (ii) a second layer protocol that includes the sending account field and that corresponds to a second authentication process of the first account, and (iii) a third layer protocol that includes the receiving [ledger] identifier field, the receiving account field, and the message content field and that corresponds to a third authentication process; saving…first data obtained by a…consensus process to the first [ledger], wherein the first data comprises the authenticatable message; and sending…the first data and first location information through a relay end, wherein the relay end is connected to the first [ledger] and to the second [ledger], to the second [blockchain], wherein a second exchangeable resource balance of the second account is incremented by a second quantity, wherein a value of the second quantity is based on the first quantity and a conversion ratio between a first exchangeable resource and a second exchangeable resource, and wherein the first location information indicates a location of the first data in the first [ledger],” the claim, as a whole, is directed to processing fund transfer, which is a method of organizing human activity and abstract idea. This involves sending a transaction for a fund transfer between accounts cross 
Additionally, the amended claim 1 recites “…generating…an authenticable message….the authenticable message…comprises a first layer protocol…corresponds to a first authentication process…a second layer protocol…corresponds to a second authentication process…a third layer protocol…corresponds to a third authentication process…” which is also an abstract idea, grouped within the “Mental Processes” because the claim involves a three-layered protocol stack for processing the authenticable message, which can be performed with “pen and paper”. The amended claim 1 is abstract idea because merely combining several abstract ideas does not render the combination any less abstract.
With respect to applicant’s remark, “As discussed in ,¶[0030] of the specification, "an authenticable message is designed, so that a message sent by a blockchain can be authenticated by another chain." This solves the problem of the "need to access a plurality of cross-chain platforms for cross-chain resource transmission between different chains" (Specification, ,¶[0003]) where "each cross-chain technology has its unique design", Examiner notes, however, that the amended claim 1 does not recite any positively recited steps of another chain authenticating the authenticable message sent by the blockchain.
Applicant’s arguments with respect to the amended claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

	
	


Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-9, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, Claims 1-5, 7-9, 11 are directed to a method, claims 12-13 and 15 are directed to a non-transitory, computer-readable medium, and claims 16-18 and 20 are directed to a computer-implemented system. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 is directed to processing fund transfer, which is an abstract idea. Specifically, the claim recites “initiating… the first [ledger] of a first account, a first transaction; decrementing… a first exchangeable resource balance of the first account by a first quantity based on the first transaction; generating…based on the first transaction, an authenticatable message, wherein the authenticatable message comprises a sending [ledger] identifier field corresponding to the first [ledger], a sending account field corresponding to the first account, a receiving [ledger] identifier field corresponding to a second [ledger], a receiving account field corresponding to a second account, and a message content field corresponding to the first quantity, and wherein the authenticatable message further comprises (i) a first layer protocol that includes the sending [ledger] identifier field and that corresponds to a first authentication process of the first [ledger], (ii) a second layer protocol that includes the sending account field and that corresponds to a second authentication process of the first account, and (iii) a third layer protocol that includes the receiving [ledger] identifier field, the receiving account field, and the message content field and that corresponds to a third authentication process; saving…first data obtained by a…consensus process to the first [ledger], wherein the first data comprises the authenticatable message; and sending…the first data and first location information through a relay end, wherein the relay end is connected to the first [ledger] and to the second [ledger], to the second [blockchain], wherein a second exchangeable resource balance of the second account is incremented by a second quantity, wherein a value of the second quantity is based on the first quantity and a conversion ratio between a first exchangeable resource and a second exchangeable resource, and wherein the first location information indicates a location of the first data in the first [ledger],” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the steps recited in the claim describe a commercial or legal interactions of processing fund transfer. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, the claim recites “…generating…an authenticable message….the authenticable message…comprises a first layer protocol…corresponds to a first authentication process…a second layer protocol…corresponds to a second authentication process…a third layer protocol…corresponds to a third authentication process…” which is also an abstract idea, grouped within the “Mental Processes” because the claim involves a three-layered protocol stack for processing the authenticable message, which can be performed with “pen and paper”. Claim 1 is abstract idea because merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327; see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim, such as one or more processors of a first blockchain, the first blockchain, a second blockchain and a relay end, merely use a computer as a tool to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Therefore, the additional elements do not integrate the abstract idea into a practical application. Specifically, these additional elements perform(s) the steps or functions such as: sending a transaction for a fund transfer between accounts cross different banking systems, debiting a sender’s account an amount of transfer fund, sending a message to a receiver’s banking system about the fund transfer to a receiver’s account, validating the fund transfer transaction using multi-level authentication processes, logging and recording the transaction validation, sending the transaction validation to the receiver’s banking system through an intermediary for crediting the receiver’s account with an quantity of the fund transfer amount with exchange conversion. The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 59, 52, 56 (January 7, 2019)), the additional element of using one or more processors of a first blockchain, the first blockchain, a second blockchain and a relay end to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of processing fund transfer. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of processing fund transfer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible. 
Claim 12 recites the additional elements of a non-transitory, computer-readable medium and a processor, and claim 16 recites the additional elements of one or more computers, one or more computer memory devices, and tangible, non-transitory, machine-readable media. However, these additional elements do no more than serve as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment and do no more than use a computer or processor to automate and/or implement the abstract idea. Claims 12 and 16 are therefore also patent ineligible.
Dependent claims 2-11, 13-15, and 17-20 further describe the abstract idea of processing fund transfer. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. 
For example, claim 2 recites “wherein the first transaction comprises invoking a first smart contract, wherein the first transaction introduces at least the following parameters into the first smart contract when invoking the first smart contract: the receiving blockchain identifier field; the receiving account field; and the first quantity, and wherein saving the first data obtained by the blockchain consensus process to the first blockchain comprises saving the first data to the first blockchain through execution of the first smart contract.” However, this is merely to construct a first contract based on the transaction inputs and record the contract upon consensus review, which further describes the abstract idea of processing fund transfer. An additional element, such as a first smart contract, a first smart contract, does no more than serve as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment and do no more than use a computer or processor to automate and/or implement the abstract idea.
Claim 3 recites “wherein the first transaction comprises invoking a second smart contract, wherein the first transaction introduces at least the following parameters into the second smart contract when invoking the second smart contract: the second receiving blockchain identifier field; the receiving account field second account; and the first quantity, wherein the second smart contract comprises invoking the first smart contract, and wherein the second smart contract introduces at least the following parameters into the first smart contract when invoking the first smart contract: the first account; the second receiving blockchain identifier field; the receiving account field second account; and the first quantity, and wherein decrementing the first exchangeable resource balance of the first account by the first quantity comprises decrementing the first exchangeable resource balance of the first account by the first quantity through execution of the second smart contract.” However, this is merely to construct a second contract based on the transaction inputs, linking the second contract with the first contract and debiting the sender’s account by executing the second contract, which further describes the abstract idea of processing fund transfer. An additional element, such as a second smart contract, does no more than serve as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment and do no more than use a computer or processor to automate and/or implement the abstract idea. Therefore, the dependent claims are also patent ineligible.

Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Not in the Specification
Claims 1, 12 and 16 each recites “generating, by the one or more processors of the first blockchain based on the first transaction, an authenticable message…” The specification is silent on the one or more processors of the first blockchain performing the claimed step of generating an authenticable message based on the first transaction. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
Claims 1, 12 and 16 each recites “…the authenticable message further comprises (i) a first layer protocol that includes the sending blockchain identifier field and that corresponds to a first authentication process of the first blockchain, (ii) a second layer protocol that includes the sending account field and that corresponds to a second authentication process of the first account, and (iii) a third layer protocol that includes the receiving blockchain identifier field, the receiving account field, and the message content field and that corresponds to a third authentication process”. The claim recites the authenticable message comprises a first layer protocol, a second layer protocol and a third layer protocol. Paragraphs [0056]-[0057], [0059] and [0067] of the pre-grant publication number (PGPub 2020/0177388 A1) recite:
[0056]… The authenticable message includes at least the following fields satisfying the predetermined protocol: the sending blockchain identifier (the first blockchain identifier) field, the sending account (the first account) field, the receiving blockchain identifier (the second blockchain identifier) field, the receiving account (the second account) field, and the message
content ( the first quantity) field.

[0057] In an embodiment, the authenticable message satisfies a predetermined protocol stack. FIG. 4 is a schematic diagram illustrating a predetermined protocol stack, according to an embodiment of the present disclosure…

[0059]… Therefore, each layer of protocol has specific authentication semantics thereof, to facilitate a process of hierarchical authentication.

[0067] The protocol stack is designed based on a transmission process of the authenticable message. The first layer protocol corresponds to transmission between the first blockchain and the second blockchain. The second layer protocol corresponds to transmission between the first account and the second account. The third layer protocol corresponds to a process that is based on the message content and that follows the transmission to the second
account. With the protocol stack designed in such a way, the authenticable message can be read hierarchically from outside in during the transmission process of the authenticable message. To be specific, ID2 in the first layer protocol is first read, so as to first transmit the authenticable message to the second blockchain. Subsequently, id2 in the second layer protocol is read, so as to transfer a corresponding resource to the second account. 

The specification describes the authenticable message includes various fields satisfies a predetermined protocol stack. The specification does not disclose the authenticable message comprises three layer protocols (e.g. a first layer protocol, a second layer protocol and a third layer protocol). Additionally, the specification is silent on “a first authentication process”, “a second authentication process” and “a third authentication process”. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)) Claims 12 and 16 are also rejected on the same basis as each recites similar language.
Claims 2-5, 7-9 and 11 are also rejected as each depends on claim 1. Claims 13 and 15 are also rejected as each depends on claim 12. Claims 17-18 and 20 are also rejected as each depends on claim 16.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-5, 7-9, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Scope
Claim 1 recites “decrementing, by the one or more processors of the first blockchain, a first exchangeable resource balance of the first account by a first quantity based on the first transaction.” The claim also recites “initiating, by one or more processors of a first blockchain of a first account, a first transaction”. The claim is silent on what data the first transaction comprises (e.g. a first quantity) as a base for the claimed step of decrementing the first account by a first quantity based on the first transaction. Therefore, it is unclear whether the one or more processors of the first blockchain decrements the first account by the first quantity with or without information of the first quantity in the initiated transaction. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Claims 12 and 16 are also rejected on the same basis as each recites similar language.
Claim 1 recites “sending, by the one or more processors of the first blockchain, the first data and first location information through a relay end…to the second blockchain…” The claim also recites “saving…first data obtained by a blockchain consensus process to the first blockchain…” However, the claim is silent on what step the one or more processors of the first blockchain obtains “fist location information”. Therefore, it is unclear what step the one or more processors of the first blockchain obtains first location information in order to send the first data and first location information to the second blockchain through a relay end. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Claims 12 and 16 are also rejected on the same basis as each recites similar language.
Claims 2-5, 7-9 and 11 are also rejected as each depends on claim 1. Claims 13 and 15 are also rejected as each depends on claim 12. Claims 17-18 and 20 are also rejected as each depends on claim 16.
Claim 2 recites “…the first transaction comprises invoking a first smart contract, wherein the first transaction introduces at least the following parameters into the first smart contract when invoking the first smart contract: the receiving blockchain identifier field; the receiving account field; and the first quantity, and wherein saving the first data obtained by the blockchain consensus process to the first blockchain comprises saving the first data to the first blockchain through execution of the first smart contract”. This describes the first transaction performs acts of invoking and introducing. The claim is unclear because the term, “the first transaction”, is a noun describing a stored data, while the description of what the stored data comprises is a verb describing actions, “invoking” and “introduces”. Therefore, the claim is unclear whether it is the one or more processors of the first blockchain or other entity invokes the first smart contract by receiving the information (e.g. the receiving blockchain identifier field; the receiving account field; and the first quantity) comprised in the first transaction. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Also, claims 3, 13, 17 and 18 are also rejected on the same basis as each recites similar language.	
Claims 3-5 are also rejected as each depends on claim 2. 
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9, 11-12, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chenard et al. (US 2018/0096313 A1 (“Chenard”)), in view of Madisetti et al. (US 2019/0018887 A1 (“Madisetti”)), in further view of Sheng et al. (US 2017/0109735 (“Sheng”)). 
Regarding claims 1, 12, and 16, Chenard teaches a computer-implemented method for cross-chain resource transmission among one or more blockchains, (Chenard: Fig. 1; ¶¶30-35, 47) comprising:
initiating, by one or more processors of a first blockchain of a first account, a first transaction; (Chenard: ¶¶30-35)
decrementing, by the one or more processors of the first blockchain, a first exchangeable resource balance of the first account by a first quantity based on the first transaction; (Chenard: ¶35) 
generating, by the one or more processors of the first blockchain based on the first transaction, an authenticable message…a sending...identifier… corresponding to the first blockchain, a sending account…corresponding to the first account, a receiving…identifier…corresponding to a second blockchain, a receiving account…corresponding to a second account, and a message content…corresponding to the first quantity (Chenard: ¶¶30-35),
saving, by the one or more processors of the first blockchain, first data…to the first blockchain, wherein the first data comprises the authenticable message; and (Chenard: ¶¶46, 47, 48, 50-51; claim 1)
sending, by the one or more processors of the first blockchain, the first data and location information to the second blockchain, (Chenard: ¶¶33-34, 36-37, 39, 44, 50-51), wherein a second exchangeable resource balance of the second account is incremented by a second quantity, (Chenard: ¶¶39, 44-45, 59-60), wherein a value of the second quantity is based on the first quantity and a conversion ratio between a first exchangeable resource and a second exchangeable resource, and (Chenard: ¶¶39, 44-45, 59-60), wherein the first location information indicates a location of the first data in the first blockchain (Chenard: ¶¶30-35).
Chenard does not explicitly teach the authenticable message comprises a sending blockchain identifier field corresponding to the first blockchain, a sending account field corresponding to the first account, a receiving blockchain identifier field corresponding to a second blockchain, a receiving account field corresponding to a second account, and a message content field  corresponding to the first quantity, and wherein the authenticable message further comprises (i) a first layer protocol that includes the sending blockchain identifier field and that corresponds to a first authentication process of the first blockchain, (ii) a second layer protocol that includes the sending account field and that corresponds to an authentication process a second authentication process of the first account, and (iii) a third layer protocol that includes the receiving blockchain identifier field, the receiving account field, and the message content field and that corresponds to a third authentication process.
Additionally, for claims 12 and 16, Chenard does not explicitly teach:
A non-transitory, computer-readable medium storing one or more instructions that, when executable by a processor, cause the processor to perform operations…
A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations…
However, Sheng teaches:
generating, by the one or more processors of the first blockchain based on the first transaction, an authenticable message (Sheng: ¶153, 155), wherein the authenticable message comprises a sending blockchain identifier field corresponding to the first blockchain, a sending account field corresponding to the first account, a receiving blockchain identifier field corresponding to a second blockchain, a receiving account field corresponding to a second account, and a message content field  corresponding to the first quantity, (Sheng: ¶¶153, 155) and wherein the authenticable message further comprises (i) a first layer protocol that includes the sending blockchain identifier field…(ii) a second layer protocol that includes the sending account field…and (iii) a third layer protocol that includes the receiving blockchain identifier field, the receiving account field, and the message content field (Sheng: ¶¶153, 155)…
saving, by the one or more processors of the first blockchain, first data… wherein the first data comprises the authenticable message (Sheng: ¶¶156, 170-171)
Additionally, for claims 12 and 16, Sheng teaches:
A non-transitory, computer-readable medium storing one or more instructions that, when executable by a processor, cause the processor to perform operations (Sheng: Fig. 58; ¶¶429, 442)…
A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations (Sheng: Fig. 58; ¶¶426, 442)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of fund transfer cross two block chains of Chenard to incorporate the teachings of the non-transitory computer-readable medium, the system and features of computationally efficient transfer processing of Sheng (Sheng: ¶¶153, 155-156, 170-171) of Sheng for bilateral exchange doable on block chain significantly faster, more efficiently, and securely. (Sheng: ¶126).  
Sheng discloses the authenticable message comprises data related three protocols (Sheng: ¶155). Sheng does not explicitly disclose the first layer protocol for a first authentication process, the second layer protocol for a second authentication process and the third layer protocol for a third authentication process.  However, these are obvious matter of design choice because the first layer protocol for a first authentication process, the second layer protocol for a second authentication process and the third layer protocol for a third authentication process will not modify the operation of the claimed method of claim 1, the non-transitory computer-readable storage medium of claim 12 and the computerized system of claim 16. (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
However, neither Chenard nor Sheng explicitly teaches first data obtained by a blockchain consensus process and a relay end connecting to the first blockchain and to the second blockchain.
Madisetti teaches 
saving, by the one or more processors of the first blockchain, first data obtained by a blockchain consensus process to the first blockchain, wherein the first data comprises the authenticable message; (Madisetti: Fig. 2; ¶¶89-105) 
sending, by the one or more processors of the first blockchain, the first data and first location information through a relay end, wherein the relay end is connected to the first blockchain and to the second blockchain (Madisetti: Fig. 2, Fig. 15/16; ¶¶89-105, 170-171).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of fund transfer cross two block chains of Chenard and the system and features of the computationally efficient transfer processing of Sheng to incorporate the teachings of the cross blockchain payment processing with a payment bridge (Madisetti: ¶¶89-105, 170-171) of Madisetti for blockchain scalability, fast and low-cost payment and transaction processing. (Madisetti: ¶2). 
Additionally, note that the limitation, “the authenticable message comprises a sending blockchain identifier field corresponding to the first blockchain, a sending account field corresponding to the first account, a receiving blockchain identifier field corresponding to a second blockchain, a receiving account field corresponding to a second account, and a message content field corresponding to the first quantity”, recites non-functional descriptive material language. The limitation describes characteristics of the authenticable message and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Furthermore, note that the limitation, “the authenticable message further comprises (i) a first layer protocol that includes the sending blockchain identifier field and that corresponds to a first authentication process of the first blockchain, (ii) a second layer protocol that includes the sending account field and that corresponds to an authentication process a second authentication process of the first account, and (iii) a third layer protocol that includes the receiving blockchain identifier field, the receiving account field, and the message content field and that corresponds to a third authentication process”, recites non-functional descriptive material language. The limitation describes characteristics (e.g. a first layer protocol, a second layer protocol, a third layer protocol) of the authenticable message and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Moreover, the limitation, “…first data obtained by a blockchain consensus process”, does not serve to distinguish over prior art as the limitation does not affect the positively recited steps of claim 1 in a manipulative sense nor does the limitation affects the recited non-transitory, computer-readable medium in claim 12 and the recited computer-implemented system in claim 16 structurally or functionally.
Regarding claim 7, the combination of Chenard, Sheng and Madisetti teaches the computer-implemented method of claim 1 as claim 7 being dependent of claim 1. 
Sheng teaches:
wherein the first layer protocol further comprises a protocol version number field and a reserved field. (Sheng: ¶155)
Furthermore, note that the limitation, “the first layer protocol further comprises a protocol version number field and a reserved field”, recites non-functional descriptive material language. The limitation describes characteristics of the first layer protocol and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Regarding claim 8, the combination of Chenard, Sheng and Madisetti teaches the computer-implemented method of claim 1 as claim 8 being dependent of claim 1.
Sheng teaches:
wherein the second layer protocol further comprises a type field, wherein the type field indicates a type of an application of the authenticable message. (Sheng: ¶155)
Furthermore, note that the limitation, “the second layer protocol further comprises a type field, wherein the type field indicates a type of an application of the authenticable message”, recites non-functional descriptive material language. The limitation describes characteristics of the second layer protocol and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Regarding claim 9, the combination of Chenard, Sheng and Madisetti teaches the computer-implemented method of claim 1 as claim 9 being dependent of claim 1.
Sheng teaches:
wherein the third layer protocol further comprises a sequence number field that indicates a current sending sequence number when the first account sends resources to the second account for multiple times. (Sheng: ¶155)
Furthermore, note that the limitation, “the third layer protocol further comprises a sequence number field that indicates a current sending sequence number when the first account sends resources to the second account for multiple times”, recites non-functional descriptive material language. The limitation describes characteristics of the third layer protocol and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Regarding claims 11, 15, and 20, the combination of Chenard, Sheng and Madisetti teaches the computer-implemented method of claim 1, the non-transitory computer-readable medium of claim 12 and the computer-implemented system of claim 16 as claim 11 being dependent of claim 1, claim 15 being dependent of claim 12 and claim 20 being dependent of claim 16.
Chenard teaches:
after decrementing the first exchangeable resource balance of the first account by the first quantity, sending, by the one or more processors of the first blockchain, a first quantity of first exchangeable resources to a second blockchain platform based on a predetermined protocol agreed on with the second blockchain. (Chenard: ¶¶35-38)
Moreover, the limitation, “…based on a predetermined protocol agreed on with the second blockchain”, does not serve to distinguish over prior art as the limitation does not affect the positively recited steps of claim 1 in a manipulative sense nor does the limitation affects the recited non-transitory, computer-readable medium in claim 12 and the recited computer-implemented system in claim 16 structurally or functionally.
Claims 2-5, 13-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chenard in view of Madisetti and Sheng as applied to claims 1, 12 and 16 further in view of Antonopoulos (Mastering Ethereum, published by O’Reilly Media Inc., Dec. 2018, First Edition (“Antonopoulos”)). 
Regarding claims 2, 13, and 17, the combination of Chenard, Sheng and Madisetti teaches the computer-implemented method of claim 1, the non-transitory computer-readable medium of claim 12 and the computer-implemented system of claim 16 as claim 2 being dependent of claim 1, claim 13 being dependent of claim 12 and claim 17 being dependent of claim 16. Antonopoulos teaches:
wherein the first transaction comprises invoking a first smart contract, (Antonopoulos: Chapter 6: Transactions, 'Transaction Recipient', page 107, first paragraph; 'Transmitting Value to EOAs and Contracts', page 110, 2nd paragraph)  wherein the first transaction introduces at least the following parameters into the first smart contract when invoking the first smart contract: a second blockchain identifier field; the receiving account field second account; and the first quantity, and (Antonopoulos: Chapter 6: Transactions, 'Transmitting a Data Payload to an EOA or Contract', page 111, 2nd to 4th paragraphs; 'Special Transaction: Contract Creation', full page 114) 
wherein saving the first data obtained by the blockchain consensus process to the first blockchain comprises saving the first data to the first blockchain through execution of the first smart contract. (Antonopoulos: Chapter 6: Transactions, 'Special Transaction: Contract Creation', full page 114)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of fund transfer cross two block chains of Chenard, the system and features of the computationally efficient transfer processing of Sheng and the corss blockchain payment processing of Madisetti to incorporate the teachings of the mastering ethereum (Antonopoulos: Chapter 6, pages 107, 110-111, 114) of Antonopoulos for an open source, globally decentralized computing infrastructure that executes programs called smart contracts. (Antonopoulos: Chapter 1: What is Ethereum, third paragraph on page 1)
Additionally, note, that the limitations, “wherein the first transaction comprises invoking the first transaction” and “wherein the first transaction introduces at least the following parameters into the first smart contract when invoking the first smart contract: a second blockchain identifier field; the receiving account field second account; and the first quantity,” recite intended use language. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art.
Regarding claims 3 and 18, the combination of Chenard, Sheng, Madisetti and Antonopoulos teaches the computer-implemented method of claim 1, the non-transitory computer-readable medium of claim 12 and the computer-implemented system of claim 16 as claim 3 being dependent of claim 2, claim 18 being dependent of claim 17.
Antonopoulos teaches:
wherein the first transaction comprises invoking a second smart contract, wherein the first transaction introduces at least the following parameters into the second smart contract when invoking the second smart contract: the receiving blockchain identifier field; the receiving account field; and the first quantity, (Antonopoulos: Chapter 6: Transactions, 'Transaction Recipient', page 107, first paragraph; 'Transmitting Value to EOAs and Contracts', page 110, 2nd paragraph)
wherein the second smart contract comprises invoking the first smart contract, and wherein the second smart contract introduces at least the following parameters into the first smart contract when invoking the first smart contract: the first account; the second receiving blockchain identifier field; the receiving account field; and the first quantity, and (Antonopoulos: Chapter 7: Smart Contracts and Solidity, 'Calling Other Contracts', pages 152-156)
wherein decrementing the first exchangeable resource balance of the first account by the first quantity comprises decrementing the first exchangeable resource balance of the first account by the first quantity through execution of the second smart contract. (Antonopoulos: Chapter 7: Smart Contracts and Solidity, 'Calling Other Contracts', pages 152-156)
Additionally, note, that the limitations, “wherein the first transaction comprises invoking a second smart contract, wherein the first transaction introduces at least the following parameters into the second smart contract when invoking the second smart contract: the receiving blockchain identifier field; the receiving account field; and the first quantity” and “wherein the second smart contract comprises invoking the first smart contract, and wherein the second smart contract introduces at least the following parameters into the first smart contract when invoking the first smart contract: the first account; the second receiving blockchain identifier field; the receiving account field; and the first quantity,” recite intended use language. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art.
Regarding claim 4, the combination of Chenard, Sheng, Madisetti and Antonopoulos teaches the computer-implemented method of claim 1 as claim 4 being dependent of claim 2.
Antonopoulous teaches:
wherein the first data is labeled with a predetermined flag. (Antonopoulos: Chapter 13: The Ethereum Virtual Machine, Fig. 13-1, Block No. N,  page 299) 
Additionally, note the limitation, "the first data is labeled with a predetermined flag", recites non-functional descriptive material language. The limitation describes characteristics of the first data and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Regarding claim 5, the combination of Chenard, Sheng, Madisetti and Antonopoulos teaches the computer-implemented method of claim 1 as claim 5 being dependent of claim 4.
Antonopoulous teaches:
the first data is a receipt corresponding to the first transaction, wherein the receipt comprises a log generated after the first smart contract is executed, and wherein a data field in the log is the authenticable message. (Antonopoulous: Chapter 6: Transactions, 'Special Transaction: Contract Creation', full page 114; Chapter 7: Smart Contracts and Solidity, 'Programming with Solidity, Event' on page 149, first paragraph; Chapter 13: The Ethereum Virtual Machine, Fig. 13-1, Block No. N,  page 299) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Way (PGPub 2018/0041486) teaches resource transfer setup and verification.
Rosinzonsky (PGPub 2020/0065763) teaches smart contract interpreter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685